Remarks
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 This office action is in response to the amendment filed on 06/02/2022.
Claims 1-2, 6-7, 9, 11-12, and 16-17 have been amended.
Claims 1-2, 5-7, 11-12, and 15-17 are further amendment by Examiner’s Amendment listed below.
Claims 1-20 are allowed with the Examiner’s Amendment entered below

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after an interview with Mr. Roshan K. Bhattarai (Reg#:70,092) on7/28/2022 to obviate potential 35 U.S.C. 112 issues, and to put the application in condition for allowance.
The application has been amended as follows: 

IN THE CLAIMS
Please amend claims 1, 2, 4-7, 11-12 and 15-17 listed below:
(Currently Amended)  A computer implemented method of operating an integrated development environment (IDE) on a computing device, features of the IDE being accessible by a user via a user interface running on the computing device and output to a display of the computing device, the IDE being associated with a query language and for developing a query language schema, said method comprising:
producing and storing, in an in-memory cache, a resource set map based on a source code of the query language schema;
generating and storing, in a memory, an abstract syntax tree (AST) to represent a structure of a syntax of the source code by using the resource set map;
initiating an incremental compilation and linking process triggered by a change to the source code;  
performing [[an]] the incremental compilation and linking process on the source code of the query language schema, wherein the source code is incrementally compiled and linked to generate runtime objects, by:
producing a new resource set map based on the change to the source code;  
creating a difference between the resource set map and the new resource set map;
retrieving the AST stored in the memory;
modifying the AST to reflect the change based on the difference; and
performing a runtime validation process for the modified AST during the incremental compilation and linking process before generating the runtime objects, the runtime validation process comprising detecting errors of presence of object types assumed by a compiler to be provided during runtime, wherein the detection of the errors stops the incremental compilation and linking process without generating the runtime objects.

(Currently Amended)  The method of claim 1, wherein the runtime validation process further comprises:
inputting the source code;
performing a lexical analysis process on the source code;
creating a parse tree on the output from the lexical analysis process;
performing an AST generation process to generate the AST 
performing a validation process using the AST.


4.		(Currently Amended)  The method of claim 1, wherein the incremental compilation and linking process comprises:
performing a first compilation process using source files containing first source code of the query language schema to generate first runtime objects; and
performing a second compilation process using one or more changed source files [code] containing second source code of the query language schema to generate one or more second runtime objects.

5.		(Currently Amended)  The method of claim 4, wherein the first compilation process further comprises:
creating a first resource set map and a first AST;
storing the first resource set map in the memory; and
storing the first AST in another memory.


6.		(Currently Amended)  The method of claim 4, wherein the first compilation process further comprises creating a first resource set map and a first AST and the second compilation process further comprises:
inputting the one or more changed source files;
creating a second resource set map;
creating a first difference between the first resource set map and the second resource set map; 
using the first difference between the first resource set map and second resource set map to create a second modified AST; and
compiling the second source code based on the second modified AST.

7.		(Currently Amended)  The method of claim 6, wherein the second compilation process further comprises:
modifying one or more first runtime objects when the first difference indicates that the second source code comprises a change to the first source code;
creating one or more second runtime objects when the first difference indicates that the second source code comprises a new resource; and
modifying the one or more first runtime objects when the first difference indicates that the second source code no longer comprises a resource from the first source code.


11.		(Currently Amended)  A system for operating an integrated development environment (IDE), said system comprising: 
a computing device, features of the IDE being accessible by a user via a user interface running on the computing device and output to a display of the computing device, the IDE being associated with a query language and for developing a query language schema, said computing device being configured to:
produce and store, in an in-memory cache, a resource set map based on a source code of the query language schema;
generate and store, in a memory, an abstract syntax tree (AST) to represent a structure of a syntax of the source code by using the resource set map;
initiate an incremental compilation and linking process triggered by a change to the source code;  
perform [[an]] the incremental compilation and linking process on source code of the query language schema, wherein the source code is incrementally compiled and linked to generate runtime objects, by:
produce a new resource set map based on the change to the source code;  
create a difference between the resource set map and the new resource set map;
retrieve the AST stored in the memory;
modify the AST to reflect the change based on the difference; and 
perform a runtime validation process for the modified AST during the incremental compilation and linking process before generating the runtime objects, the runtime validation process comprising detecting errors of presence of object types assumed by a compiler to be provided during runtime, wherein the detection of the errors in stops the incremental compilation and linking process without generating the runtime objects.

12.		(Currently Amended)  The system of claim 11, wherein the runtime validation process further comprises:
inputting the source code;
performing a lexical analysis process on the source code;
creating a parse tree on the output from the lexical analysis process;
performing an AST generation process to generate the AST 
performing a validation process using the AST.

15.		(Currently Amended)  The system of claim 14, wherein the first compilation process further comprises:
creating a first resource set map and a first AST;
storing the first resource set map in the memory; and
storing the first AST in another memory.

16.		(Currently Amended)  The system of claim 14, wherein the first compilation process further comprises creating a first resource set map and a first AST and the second compilation process further comprises:
inputting the one or more changed source files;
creating a second resource set map;
creating a first difference between the first resource set map and second resource set map; 
using the first difference between the first resource set map and the second resource set map to create a second modified AST; and
compiling the second source code based on the second modified AST.

17.		(Currently Amended)  The system of claim 16, wherein the second compilation process further comprises:
modifying one or more first runtime objects when the first difference indicates that the second source code comprises a change to the first source code;
creating one or more second runtime objects when the first difference indicates that the second source code comprises a new resource; and
modifying the one or more first runtime objects when the first difference indicates that the second source code no longer comprises a resource from the first source code.

Allowable Subject Matter
The following is an examiner’s statement of reasons for the identified allowable subject matter:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
Brodsky (Brodsky et al., US 9,489,418B2) discloses the claimed limitation/steps for performing a compilation process on source code of the query language schema, wherein the source code is compiled and linked to generate runtime objects, and performing a runtime validation process during the compilation and linking process generating the runtime objects, wherein detected errors in the source code stop the compilation process without generating the runtime objects.  
Brodsky does not explicitly disclose the limitation about the compilation process is incremental compilation and linking process. 
McKeeman (McKeeman et al., US 5,182,806) discloses providing an incremental compiler for source code development by performing incremental compilation and linking process.
Brodsky modified by McKeeman does not explicitly disclose the limitation about producing and storing a resource set map based on a source code of the query language schema in an in-memory cache, generating and storing an abstract syntax tree representation of a structure of the syntax of the source code by using the resource set map in a memory, initiating an incremental compilation and linking process triggered by a change to the source code, performing the incremental compilation and linking process on the source code of the query language schema, wherein the source code is incrementally compiled and linked to generate runtime objects by: producing a new resource set map based on the change to the source code; creating a difference between the resource set map and the new resource set map; retrieving the AST stored in the memory; modifying the AST to reflect the change based on the difference, and performing a runtime validation process for the modified AST during the incremental compilation and linking process before generating the runtime objects. 
Therefore, in view of the recited method with the specific limitation about producing resource set map for a source code of the query language schema in an in-memory cache, generating an abstract syntax tree representation of a structure of the syntax of the source code by using the resource set map in a memory, initiating an incremental compilation and linking process triggered by a change to the source code, performing the incremental compilation and linking process on the source code of the query language schema, wherein the source code is incrementally compiled and linked to generate runtime objects by: producing a new resource set map based on the change to the source code; creating a difference between the resource set map and the new resource set map; retrieving the AST stored in the memory; modifying the AST to reflect the change based on the difference, and performing a runtime validation process for the modified AST during the incremental compilation and linking process before generating the runtime objects in claim 1, which does not appear to be suggested or taught by any combination of Brodsky and McKeeman, or other reference in the record, and thus such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 2-10 contain the allowable subject matter.

Moreover, in view of recited system for operating an integrated development environment including a computing device to performing the method for producing resource set map for a source code of the query language schema in an in-memory cache, generating an abstract syntax tree representation of a structure of the syntax of the source code by using the resource set map in a memory, initiating an incremental compilation and linking process triggered by a change to the source code, performing the incremental compilation and linking process on the source code of the query language schema, wherein the source code is incrementally compiled and linked to generate runtime objects by: producing a new resource set map based on the change to the source code; creating a difference between the resource set map and the new resource set map; retrieving the AST stored in the memory; modifying the AST to reflect the change based on the difference, and performing a runtime validation process for the modified AST during the incremental compilation and linking process before generating the runtime objects in independent claim 11, the combination of Brodsky and McKeeman or other reference in the record does not appear to teach such specific limitation. Therefore, such specific limitation and the other limitations recited therewith in their entirety, present subject matter that is novel and non-obvious over the prior art. Consequently, dependent claims 12-20 contain the allowable subject matter.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adl-Tabatabai et al., (US2014/0258998A1) discloses a method for incremental compilation of a script code at runtime to generate dynamic web pages using AST.
Barend H. Venter (US2004/0194072A1) discloses a method to incrementally compile portions of a multi-language source code file using AST.
Vajk et al., “Incremental Type Checking in OCL Compilers”, discloses a compiler for handling code change at expression level based on only the changes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.W/Examiner, Art Unit 2192   	
	
/S. SOUGH/SPE, AU 2192/2194